—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Suffolk County (Oshrin, J.), dated May 9, 1997, which denied their motion for summary judgment dismissing the first and fourth causes of action asserted in the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion since there is a question of fact as to whether they had constructive notice of the condition which allegedly caused the injured plaintiff to fall (see, Salaam v City of New York, 226 AD2d 173). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.